Name: 2010/298/CFSP: Council Decision 2010/298/CFSP of 25Ã May 2010 amending and extending Joint Action 2008/112/CFSP on the European Union mission in support of security sector reform in the Republic of Guinea-Bissau (EU SSR GUINEA-BISSAU)
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Africa;  defence
 Date Published: 2010-05-26

 26.5.2010 EN Official Journal of the European Union L 127/16 COUNCIL DECISION 2010/298/CFSP of 25 May 2010 amending and extending Joint Action 2008/112/CFSP on the European Union mission in support of security sector reform in the Republic of Guinea-Bissau (EU SSR GUINEA-BISSAU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Article 43(2) thereof, Whereas: (1) On 12 February 2008, the Council adopted Joint Action 2008/112/CFSP on the European Union mission in support of security sector reform in the Republic of Guinea-Bissau (EU SSR GUINEA-BISSAU) (1). That Joint Action was to apply until 31 May 2009. (2) On 18 May 2009, the Council adopted Joint Action 2009/405/CFSP (2), which amended Joint Action 2008/112/CFSP and extended it until 30 November 2009. On 17 November 2009 the Council adopted Joint Action 2009/841/CFSP (3), which amended Joint Action 2008/112/CFSP and extended it until 31 May 2010. (3) On 5 February 2010 the Political and Security Committee (PSC) endorsed the continuation of the EU engagement in SSR in Guinea-Bissau and requested planning of a new Common Security and Defence Policy (CSDP) mission supporting implementation of SSR. (4) By letter dated 22 February 2010, the Prime Minister of Guinea-Bissau invited the High Representative of the Union for Foreign Affairs and Security Policy (HR) to launch a new mission with a mandate to provide training, guidance and advice to ensure successful continuation of SSR process. (5) Following the 1 April 2010 events and the launch, on 19 April 2010, of an EU political demarche vis-Ã -vis the Guinea-Bissau authorities, on 30 April 2010 the PSC agreed that, in order to ensure coherence across EU external policy instruments, the mandate of EU SSR GUINEA-BISSAU should be extended until 30 September 2010 with a view to making a final decision on further CSDP engagement in Guinea-Bissau by July 2010, based on a strategic review and on developments on the ground. In this context, the PSC recalled and reaffirmed the pre-conditions for further EU engagement in the field of SSR, including respect for democratic principles, human rights and the rule of law. (6) Joint Action 2008/112/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2008/112/CFSP is hereby amended as follows: 1. Article 1(1) is replaced by the following: 1. The European Union (EU) hereby establishes an EU Mission in support of security sector reform in the Republic of Guinea-Bissau (hereinafter referred to as EU SSR GUINEA-BISSAU  or the Mission ), comprising a preparatory phase beginning on 26 February 2008 and with an implementation phase beginning no later than 1 May 2008. The duration of the Mission will be up to 28 months from the declaration of initial operational capability.; 2. Article 9(1) is replaced by the following: 1. The financial reference amount to cover the expenditure related to the Mission for the period from 26 February 2008 to 30 November 2009 shall be EUR 5 650 000. The financial reference amount to cover the expenditure related to the Mission for the period from 1 December 2009 to 30 June 2010 shall be EUR 1 530 000. The financial reference amount to cover the expenditure related to the Mission for the period from 1 July 2010 to 30 September 2010 shall be EUR 630 000.; 3. In Article 17, the second paragraph shall be replaced by the following: It shall apply until 30 September 2010.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 25 May 2010. For the Council The President M. SEBASTIÃ N (1) OJ L 40, 14.2.2008, p. 11. (2) OJ L 128, 27.5.2009, p. 60. (3) OJ L 303, 18.11.2009, p. 70.